                  Case 19-11984-CSS               Doc 649       Filed 12/27/19         Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )    Chapter 11
                                                         )
FRED’S, INC., et al.,1                                   )    Case No. 19-11984 (CSS)
                                                         )
                            Debtors.                     )    Jointly Administered
                                                         )
                                                         )


                            NOTICE OF RESCHEDULED HEARING DATE


                   PLEASE TAKE NOTICE that the omnibus hearing previously scheduled to be

held in the above-captioned chapter 11 cases on January 7, 2020 at 11:00 a.m. (ET) before The

Honorable Christopher S. Sontchi at the United States Bankruptcy Court for the District of

Delaware, 824 North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801 has

been rescheduled and will now commence on January 9, 2020 at 10:00 a.m. (ET).




1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
    Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
    Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
    LLC (5850). The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, Texas 75201.
             Case 19-11984-CSS    Doc 649    Filed 12/27/19    Page 2 of 2



Dated: December 27, 2019         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                  /s/ Joseph C. Barsalona II
                                 Derek C. Abbott (No. 3376)
                                 Andrew R. Remming (No. 5120)
                                 Matthew B. Harvey (No. 5186)
                                 Joseph C. Barsalona II (No. 6102)
                                 1201 North Market Street, 16th Floor
                                 P.O. Box 1347
                                 Wilmington, Delaware 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 Email: dabbott@mnat.com
                                         aremming@mnat.com
                                         mharvey@mnat.com
                                         jbarsalona@mnat.com

                                 - and –

                                 Adam L. Shiff (admitted pro hac vice)
                                 Robert M. Novick (admitted pro hac vice)
                                 Matthew B. Stein (admitted pro hac vice)
                                 KASOWITZ BENSON TORRES LLP
                                 1633 Broadway
                                 New York, New York 10019
                                 Telephone: (212) 506-1700
                                 Facsimile: (212 506-1800
                                 Email: AShiff@kasowitz.com
                                        RNovick@kasowitz.com
                                        MStein@kasowitz.com

                                 Counsel for Debtors and Debtors in Possession


13390432.1
